Citation Nr: 1016985	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to the service-connected Type II 
diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected Type II diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral diabetic neuropathy of 
the left lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral diabetic neuropathy of 
the right lower extremity.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
RO.  

The Veteran's Substantive Appeal contained a request for a 
hearing before a Veterans Law Judge, and a hearing was duly 
scheduled at the RO in September 2006.  However, the Veteran 
withdrew his request in writing before the hearing was 
convened.  

In June 2008, the Board remanded the matter to the RO for 
further development of the record.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosed 
heart disorder.  

2.  The service-connected diabetes mellitus is shown to be 
manageable by a restricted diet only.  

3.  The service-connected diabetic neuropathy of the left 
lower extremity is shown to be manifested by a disability 
picture that more nearly approximates that of moderate 
incomplete paralysis of the sciatic nerve.  

4.  The service-connected diabetic neuropathy of the left 
lower extremity is shown to be manifested by a disability 
picture that more nearly approximates that of moderate 
incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The Veteran does not have heart disability due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred 
therein; nor is any proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected diabetes 
mellitus type II, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119 
including Diagnostic Code 7913 (2009).  

3.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected diabetic peripheral 
neuropathy of the left lower extremity have been met. 38 
U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.123, 4.124a 
including Diagnostic Code 8520 (2009).  

4.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected diabetic peripheral 
neuropathy of the right lower extremity have been met. 38 
U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.123, 4.124a 
including Diagnostic Code 8520 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's claims for service 
connection and higher initial ratings.  The Veteran in this 
sense has been actively involved in rating process and is 
shown by his statements to understand the criteria required 
for service connection and higher rating for his service-
connected disabilities.  

Moreover, because these matters have been subject to further 
development action taken by the Board in June 2008, the 
Veteran was afforded with an opportunity to submit evidence 
to support his claim and to appear for a VA examination to 
evaluate the current severity of his service-connected 
disability.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.


Service Connection for a Heart Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008);  see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Certain chronic disabilities, such as cardiovascular disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  

In this case, the Veteran's service treatment records are 
negative for any complaints, findings or diagnosis referable 
to a heart condition.  

The January 2005 VA examination showed atypical chest pain.  
The examiner referred to the Veteran's cardiologist's note of 
May 2004, which stated that the Veteran had normal coronaries 
and normal LV function.  

The VA treatment records and a February 2009 VA examination 
also did not show any diagnosis of a heart disorder.  There 
is evidence of hypertension, but the VA examiners opined that 
it is not related to the service-connected diabetes mellitus.  

The Board notes that Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, while the Veteran suffers atypical chest pain, 
pain alone does not in and of itself constitute a disability, 
and the Veteran has not been diagnosed with any current heart 
disability. Accordingly, service connection for a left leg 
disability is denied.  

The Veteran has asserted that there is a relationship between 
the service-connected diabetes mellitus and the claimed heart 
condition.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as a 
diagnosis or etiology.  

While a layman such as the veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Due to the foregoing, service connection for a heart disorder 
must be denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


Diabetes Mellitus

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
The Veteran is currently rated 10 percent, which is assigned 
when diabetes is manageable by a restricted diet only.

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is rated 40 percent disabling.  

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated, is rated 60 percent disabling.  

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated, is rated 100 
percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.  

The VA examination conducted in January 2005 lists a 
diagnosis of diabetes mellitus, type II, diet controlled.  
The examination report listed the Veteran's medications, 
which did not include any oral hypoglycemic agent.  

The February 2009 VA examination indicates that the Veteran's 
diabetes mellitus was stable and that he was never on 
medications for the condition.  

The VA treatment records have been obtained and associated 
with the claims file.  Despite the Veteran's assertions, the 
treatment records are consistent with the VA examinations in 
showing diabetes controlled solely by diet.  

Because there is no competent evidence of the need for 
insulin or an oral hypoglycemic agent, required for a higher 
rating under Diagnostic Code 7913, for any period of 
increased rating claim, the claim for increased rating in 
excess of 10 percent must be denied.  38 C.F.R. §§ 4.3, 4.7.  


Peripheral Neuropathy

The RO evaluated the Veteran's service-connected diabetic 
neuropathy of the left and right lower extremities at 10 
percent evaluations for each side under Diagnostic Codes 
8520.  See 38 C.F.R. § 4.124a.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8620 provides a rating for 
neuritis of the sciatic nerve.  Diagnostic Code 8720 provides 
a rating for neuralgia of the sciatic nerve.  

The Veteran's current 10 percent separate evaluations 
contemplate mild incomplete paralysis of the sciatic nerves.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Moderate incomplete paralysis is rated 20 percent disabling; 

Moderately severe incomplete paralysis is rated 40 percent 
disabling; 

Severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  

Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2008).  

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type for complete 
paralysis of a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. When the involvement 
is bilateral, the ratings should be combined with application 
of the bilateral factor. 38 C.F.R. § 4.124a (2009).  

The January 2005 VA examination diagnosed the Veteran with 
diabetic neuropathy that caused numbness and balance 
difficulties.  However, the examiner also diagnosed spinal 
stenosis with radiculopathy of the lower extremities, not 
secondary to diabetes.  The examiner noted that both 
diagnoses contribute to his being wheelchair bound.  

The February 2009 VA examination diagnosed peripheral and 
autonomic diabetic neuropathy.  The examiner indicated that 
the Veteran's gait was normal.  

As the VA examiners could not precisely distinguish between 
the effects of diabetic neuropathy and those caused by the 
nonservice-connected low back disability, the Board must 
extend the benefit of the doubt to the Veteran and assign a 
20 percent rating for each lower extremity.  

The examiner's opinion that the diabetic neuropathy 
contributed to the need for a wheelchair indicates that the 
Veteran's incomplete paralysis is at least moderate.  No 
higher ratings are warranted because the Veteran has a normal 
gait when not using the wheelchair.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2009), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, supra.

However, the objective evidence of record showed no 
additional limitations of motion, muscle atrophy, 
contractures, weakness or lack of coordination. The Veteran 
is not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
two 20 percent evaluations. 38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.  


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   
 
Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Here, the rating criteria are quite clear in identifying the 
particular disability picture required for the currently 
assigned 10 percent rating for the service-connected diabetes 
mellitus and the separate 10 percent ratings for the related 
peripheral neuropathy of each lower extremity.  

As discussed, the described standards adequately contemplate 
the manifestations presented in this case in the sense that 
unusual or exceptional circumstances that would require a 
different approach have not been identified by the Veteran.  

Clearly, for one thing, the record does not reflect that the 
Veteran has required frequent hospitalization or experienced 
marked interference with employment beyond those contemplated 
by the criteria established for the purpose of rating.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of or exceptionally incompatible with that 
contemplated under the rating criteria.  

Accordingly, for these reasons, the Board determines that 
referral of this case for extraschedular consideration is not 
in order.  



ORDER

Service connection for claimed heart disorder is denied.  

An increased rating in excess of 10 percent for the service-
connected Type II diabetes mellitus is denied.  

An initial rating of 20 percent, but no more for the service-
connected diabetic neuropathy of the left lower extremity is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An initial rating of 20 percent, but no more for the service-
connected diabetic neuropathy of the right lower extremity is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


